       Case 1:18-cv-11386-VSB-KHP Document 244 Filed 04/21/21 Page 1 of 2




April 20, 2021

VIA ECF                                                                               04/21/2021
Hon. Katharine H. Parker
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re: Spectrum Dynamics Medical Limited v. General Electric Company, et al.,                        04/21/2021
    Case No.: 18-cv-11386 (VSB)

Dear Judge Parker:
        On behalf of Defendant General Electric Company (“GE”), we write pursuant to Federal
Rule of Civil Procedure 5.2(e), Your Honor’s Individual Rule of Practice III(d), and the parties’
Stipulated Confidentiality and Protective Order (the “Protective Order”) (Dkt. 156) to request
leave to file with redactions and under seal the Letter Motion to Compel Plaintiff to Properly
Review, Designate, and Produce Relevant Documents, and for Costs, pursuant to Rule 37 (the
“Motion”) filed today.
         The presumption of public access to judicial documents can be overcome if countervailing
factors warrant confidentiality. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d
Cir. 2006); see also Nixon v. Warner Commc’ns Inc., 435 U.S. 589, 598 (1978). Sealing of records
may be justified to preserve “higher values,” including the need to protect an entity from
competitive injury. Lugosch, 435 F.3d at 124; see also Tropical Sails Corp. v. Yext, Inc., No. 14-
cv-7582, 2016 U.S. Dist. LEXIS 49029, at *10-11 (S.D.N.Y. Apr. 12) (risk of “competitive injury
is sufficiently serious to warrant protection” of proprietary business information). Consistent with
this, courts routinely permit sealing and redaction of competitively sensitive proprietary business
information. See, e.g., Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485,
511 (S.D.N.Y. 2015); Encyclopedia Brown Prods., Ltd. v. Home Box Office. Inc., 26 F. Supp. 2d
606, 614 (S.D.N.Y. 1998); see also Nixon, 435 U.S. at 598 (recognizing need to seal information
that might “harm a litigant’s competitive standing”).
       Here, Defendants do not believe that the Motion contains any Highly Confidential
information. However, the Motion describes and quotes from the letter Plaintiff filed on April 14,
2021 describing its document review process (the “Review Letter”) (Dkt. 233). Because Plaintiff
designated the entire Review Letter as Highly Confidential, and out of an abundance of caution,
Defendants seek leave to file their motion to compel under seal.
         GE respectfully requests that the Court permit filing of the letter motion under seal.



Marla.Butler@ThompsonHine.com Fax: 404.541.2905 Phone: 404.407.3680
      Case 1:18-cv-11386-VSB-KHP Document 244 Filed 04/21/21 Page 2 of 2




                                                                                     Page 2
Very truly yours,

/s/ Marla R. Butler
THOMPSON HINE LLP
Marla R. Butler
                                              Jesse Jenike-Godshalk (pro hac vice)
Carl Wesolowski (pro hac vice)
                                              312 Walnut Street, Suite 1400
Lauren Hogan (pro hac vice)
                                              Cincinnati, Ohio 45202
Two Alliance Center
                                              Tel.: (513) 352-6700
3560 Lenox Road NE, Suite 1600
                                              Fax: (513) 241-4771
Atlanta, Georgia 30326
                                              Jesse.Godshalk@ThompsonHine.com
Tel.: (404) 541-2900
Fax: (404) 541-2905
Marla.Butler@ThompsonHine.com
Carl.Wesolowski@ThompsonHine.com
Lauren.Hogan@ThompsonHine.com

Brian Lanciault                               Jeffrey Metzcar
335 Madison Avenue, 12th Floor                Discovery Place
New York, New York 10017                      10050 Innovation Drive
Tel.: (212) 344-5680                          Miamisburg, Ohio 45342
Fax: (212) 344-6101                           Tel. (937) 443-6841
Brian.Lanciault@ThompsonHine.com              Fax (937) 430-3781
                                              Jeff.Metzcar@thompsonhine.com
Attorneys for Defendants
General Electric Company, GE Healthcare,
Inc., GE Medical Systems Israel Ltd., Jean-
Paul Bouhnik, Sergio Steinfeld,
Arie Escho, and Nathan Hermony and for Non-
Party Yaron Hefetz

cc: All Counsel of Record via ECF
